FILED
                                                                             JAN 07 2008
                                    FOR PUBLICATION
                                                                       CATHY A. CATTERSON, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                      UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 03-10311

            Plaintiff - Appellee,                 D.C. No. CR-02-00164-1-WBS
                                                  Eastern District of California,
  v.                                              Sacramento

JEFFEREY GRUBBS,
                                                  ORDER
            Defendant - Appellant.



Before: B. FLETCHER and REINHARDT, Circuit Judges, and RESTANI,* Judge.




       The order for publication filed on December 27, 2007 is hereby withdrawn.

The panel will take the remaining issues on appeal under consideration. The

parties will be notified if supplemental briefing or additional oral argument is

required.




       *
             The Honorable Jane A. Restani, Chief Judge, United States Court of
International Trade, sitting by designation.